Title: From George Washington to Colonel Lewis Nicola, 8 October 1779
From: Washington, George
To: Nicola, Lewis


        
          Sir
          Head Quarters West-Point 8th Octobr 1779.
        
        I received your favour of the 18th Ulto in due time, but I have lately been so exceedingly engaged, that I had not leisure to take up the Business it refers to sooner—It appears to me, that all the men who Joined the invalid Corps, previous to the 23d of January, may be paid the gratuity of 100 dollars without any further proof than their own words—If any have Joined since, let their names be returned to the Adjutant General with the Regiment to which they belonged, and inquiry may be made of the Commanding Officers, whether they may have not inlisted in Camp, for the War, and received large Bounties. Take Receipts from those, to whom you pay the Gratuity, specifying that they are engaged for the War, and have them borne as such upon the next muster Rolls—producing this letter to the Board of War, will I immagine procure you the necessary sum of Gratuity money. I am Sir Your most Obedt Servt
        
          G.W.
        
      